Citation Nr: 1629916	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for plantar warts.

3. Entitlement to service connection for migraines.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for a right shoulder condition.

7. Entitlement to service connection for a epididymal condition.

8. Entitlement to service connection for a bilateral wrist condition.

9. Entitlement to service connection for hemorrhoids.

10. Entitlement to service connection for right inguinal hernia residuals.

11. Entitlement to service connection for pleural effusion.

12. Entitlement to service connection for obstructive sleep apnea.

13. Entitlement to service connection for costochondritis, claimed as chest pain.

14. Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

15.  Entitlement to service connection for severe rash, claimed as skin condition and tinea cruris.

16.  Entitlement to service connection for left iliac condition.

17.  Entitlement to service connection for right forearm first degree burn.

18. Entitlement to service connection for tonsillitis.

19.  Entitlement to service connection for head injury.

20.  Entitlement to service connection for right elbow condition.

21.  Entitlement to service connection for alopecia.

22.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

23.  Entitlement to service connection for sprained right hand.

24.  Entitlement to service connection for dental ulcers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2016, the Veteran, his spouse, and his son testified at a hearing before an undersigned Veterans Law Judge (VLJ).  A hearing transcript has been associated with the record.  

The Board notes that the Veteran and his representative testified with respect to the Veteran's benign nevus moles at the April 2016 hearing.  However, the Board notes that the RO granted entitlement to service connection for benign nevus moles in an October 2015 rating decision and assigned a 10 percent evaluation effective August 14, 2008.  As such, the issue was not included on the Veteran's February 2016 Certification of Appeal.  In correspondence dated in March 2016, the Veteran submitted additional dermatology treatment records and requested that the RO reconsider the assigned 10 percent evaluation based upon the submission of new evidence.  In response to this evidence submission, the Veteran underwent a VA skin diseases examination in May 2016, but the RO has not yet readjudicated the issue.  As such, it is not properly before the Board at this time.  

The issues of entitlement to service connection for bronchitis, plantar warts, migraines, bilateral hearing loss, sinusitis, right shoulder condition, epididymal condition, bilateral wrist condition, hemorrhoids, pleural effusion, obstructive sleep apnea, costochondritis, and TMJ dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, the Veteran testified as to his desire to withdraw the appeals for entitlement to service connection for severe rash, left iliac condition, right forearm first degree burn, tonsillitis, head injury, right elbow condition, alopecia, GERD, sprained right hand, and dental ulcers.

2.  The Veteran was diagnosed as having a right inguinal hernia and underwent hernia repair in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for severe rash, left iliac condition, right forearm first degree burn, tonsillitis, head injury, right elbow condition, alopecia, GERD, sprained right hand, and dental ulcers have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


2.  The criteria for service connection for right inguinal hernia residuals are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In April 2016, the Veteran testified before the undersigned VLJ, stating that he wished to withdraw the issues of entitlement to service connection for severe rash, left iliac condition, right forearm first degree burn, tonsillitis, head injury, right elbow condition, alopecia, GERD, sprained right hand, and dental ulcers.  This testimony occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues.

II.  Service Connection for Right Inguinal Hernia Residuals

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Board grants entitlement to service connection for right inguinal hernia residuals, which constitutes a complete grant of the only claim decided on the merits herein, no discussion of VA's duties to notify or assist is necessary.

The Veteran seeks entitlement to service connection for right inguinal hernia residuals.

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Here, a review of the Veteran's service treatment records reveals that in October 1996 he sought treatment for intermittent but increasing dull pain in his right groin.  A small bulge was noted upon physical examination and he was diagnosed as having a right inguinal hernia.  The Veteran underwent right inguinal hernia repair in May 1997.  There is no evidence suggesting that the Veteran's right inguinal hernia preexisted service.  

At his April 2016 Board hearing, the Veteran testified that he did not experience any symptoms for "the first couple of years" after his May 1997 hernia repair; however, he later began to experience intermittent groin pain again when engaging in physical activity, especially heavy lifting.  

Given that the Veteran was diagnosed with a right inguinal hernia and underwent hernia repair in service, the Board concludes that entitlement to service connection for right inguinal hernia residuals is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for severe rash, claimed as skin condition and tinea cruris, is dismissed.

Service connection for left iliac condition is dismissed.

Service connection for right forearm first degree burn is dismissed.

Service connection for tonsillitis is dismissed.

Service connection for head injury is dismissed.

Service connection for right elbow condition is dismissed.

Service connection for alopecia is dismissed.

Service connection for GERD is dismissed.

Service connection for sprained right hand is dismissed.

Service connection for dental ulcers is dismissed.

Service connection for right inguinal hernia residuals is granted.


REMAND

The Veteran also seeks entitlement to service connection for bronchitis, plantar warts, migraines, bilateral hearing loss, sinusitis, right shoulder condition, epididymal condition, bilateral wrist condition, hemorrhoids, pleural effusion, obstructive sleep apnea, costochondritis, and TMJ dysfunction.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issues of entitlement to service connection for bronchitis, sinusitis, and pleural effusion, the Board notes that a review of the Veteran's service treatment records reveals diagnoses of sinusitis and pleural effusion.  In September 1980, the Veteran complained of a cough for three weeks; at that time, it was noted that his sinuses were congested and his cough was productive.  In January 1985, the Veteran sought treatment for a chronic cough which worsened at night.  In 1987, the Veteran was treated for a recurrent, productive cough.  He underwent chest radiology in June 1987 and September 1987 due to a prolonged cough, at which times no acute pulmonary disease was found.  A March 1992 private X-ray revealed right pleural accumulation after the Veteran reported coughing for several months associated with a feeling of pressure and at times pleuritic pain on the right side upon severe coughing.  An April 1992 treatment note confirmed that the Veteran had been diagnosed as having a right pleural effusion of unknown etiology which worsened over time after reporting chronic, nonproductive cough.  Computed tomography (CT) scans revealed pleural effusion at the right base of the lung without evidence of malignancy.  In December 1993, the Veteran again reported non-productive coughing and hacking which was diagnosed as an upper respiratory tract infection.  In August 1994, the Veteran reported coughing, a sore throat, and fever which was also diagnosed as an upper respiratory tract infection.  In December 1996, the Veteran sought treatment for a cough and sinus congestion which was diagnosed as sinusitis.  In May 1998, prior to his separation from active duty service, the Veteran underwent radiology which revealed increased right lung opacity which was unchanged since December 1996.  

Following separation from service, the Veteran was diagnosed as having bronchitis in 2004 and rhinitis in 2006.  At his April 2016 Board hearing, the Veteran testified that he still suffered from sinusitis, postnasal drip, and chronic coughing, and indicated that he has been prescribed Advair, Allegra, and Mucinex to treat his symptoms.  

The Board notes that the Veteran has not been provided with a VA examination with respect to any of his respiratory claims, to include bronchitis, sinusitis, and pleural effusion.  Generally, a VA medical examination is required for a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Id.  The standards of McLendon are met in this case.  In light of the Veteran's in-service treatment for pleural effusion and sinusitis, as well as his competent testimony that he continues to exhibit symptomatology related to these diagnoses, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's respiratory symptoms.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of entitlement to service connection for plantar warts, a review of the Veteran's service treatment records reveals that he sought treatment for plantar warts and tenderness on the ball of his right foot in July 1982.  He was diagnosed as having hard calluses on his right foot.  Two days later, the Veteran complained of pain in his left foot.  At his April 2016 Board hearing, the Veteran testified that he currently has plantar warts on both feet, and that he has been prescribed inserts and orthotics to alleviate the symptoms associated with the warts.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for plantar warts.  In light of the Veteran's in-service treatment for plantar warts/calluses, as well as his competent testimony that he continues to exhibit symptomatology related to these diagnoses, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's foot disabilities.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of migraine headaches, the Veteran testified that he experiences intermittent migraine headaches precipitated by sinus pressure and/or prolonged staring at computer screens.  Post-service treatment records show that he was formally diagnosed as having migraine headaches in April 2006.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for migraine headaches.  In light of the Veteran's in-service treatment for sinus symptomatology, as well as his competent testimony that he currently suffers from migraine headaches and that his in-service occupational specialty involved prolonged use of computer screens, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's migraine headaches.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of bilateral hearing loss, the Veteran was diagnosed as having otitis media after complaining of jaw pain and bilateral ear pain in September 1978; his otitis media was indicated to be "resolving" in October 1978.  The Veteran testified at his April 2016 Board hearing that he worked around loud printing machines without hearing protection for approximately 70 to 80 percent of his time in service.  The Veteran further testified that he currently experienced hearing loss as well as ringing in his ears.  A review of the Veteran's service personnel records confirms that his primary occupational specialty was lithograph equipment repairman for over 12 of his years in service.  A November 1981 audiological note indicated that the Veteran was issued single-flange ear plugs and instructed to wear protective hearing devices when exposed to 90 decibels of noise or louder.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for bilateral hearing loss.  In light of the in-service diagnosis of otitis media as well as the Veteran's competent testimony of in-service noise exposure and current hearing loss, the Board finds that a VA examination is warranted to assess the nature and etiology of any current hearing loss and associated symptomatology.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of a right shoulder condition, a review of the Veteran's service treatment records reveal that in May 1981 he complained of right upper arm pain from his elbow to his acromioclavicular joint.  Pain upon retraction as well as limitation of motion due to pain were noted, and the Veteran was diagnosed as having arthritis.  He next sought treatment for sore joints of the upper torso, shoulder, and elbows in June 1981.  Musculoskeletal, neurological, and vascular examination at that time were within normal limits, and the Veteran was diagnosed as having muscle fatigue of undetermined cause.  At his April 2016 Board hearing, the Veteran testified that he still experienced an aching pain in his right shoulder which was precipitated by physical labor (such as yard work) and which radiated into his neck.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for a right shoulder condition.  In light of the in-service diagnoses of arthritis and muscle fatigue of undetermined cause as well as the Veteran's competent report of current right shoulder pain, the Board finds that a VA examination is warranted to assess the nature and etiology of any current right shoulder symptomatology.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of an epididymal condition, a review of the service treatment records reveals that in March 1979 the Veteran sought treatment for sharp pain in the groin area which has lasted for one week.  It was noted at that time that the Veteran was working in supply and lifting boxes; however, although there was some tenderness in the groin area, the examination was negative for a hernia and the Veteran was diagnosed as having muscle strain.  As discussed above, in October 1996 the Veteran sought treatment for intermittent but increasing dull pain in his right groin.  A small bulge was noted upon physical examination and he was diagnosed as having a right inguinal hernia.  The Veteran underwent right inguinal hernia repair in May 1997.  At his April 2016 Board hearing, the Veteran reported experiencing dull pain in his groin precipitated by physical labor, especially picking up heavy objects.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for an epididymal condition.  In light of the in-service treatment for groin pain and the Veteran's competent report of current groin pain, the Board finds that a VA examination is warranted to assess the nature and etiology of any current epididymal condition that is separate and distinct from his right inguinal hernia residuals, which was service connected in the above decision.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of a bilateral wrist condition, a review of the Veteran's service treatment records reveals that he indicated on his November 1977 Report of Medical History at induction into service that he had previously fractured his right wrist in 1968 or 1969.  However, his corresponding Report of Medical examination at that time indicated that his upper extremities were within normal limits.  In November 1988, the Veteran underwent X-rays after injuring his right hand during karate practice; however, there was no fracture noted at that time.  At his April 2016 Board hearing, the Veteran indicated that he began developing bilateral wrist pain in service as a result of constant typing in his capacity as a typesetter, and that his wrist pain continued to the present day.  As mentioned above, the Veteran's service personnel records confirm that his primary occupational specialty was lithograph equipment repairman for over 12 of his years in service.  A review of his post-service treatment records reveals that the Veteran has been diagnosed as having carpal tunnel syndrome.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for a bilateral wrist condition.  In light of the Veteran's competent testimony of in-service onset of bilateral wrist pain in addition to his current diagnosis of carpal tunnel syndrome, the Board finds that a VA examination is warranted to assess the nature and etiology of any current bilateral wrist symptomatology.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of hemorrhoids, a review of the Veteran's service treatment records reveals that he was diagnosed as having hemorrhoids in April 1993.  Although he does not currently receive treatment for hemorrhoids, the Veteran testified at his April 2016 Board hearing that he currently experiences a painful, burning sensation in his posterior region which occurs "a couple" times per weeks with a duration of "a couple" hours, which he attributes to hemorrhoids.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for hemorrhoids.  In light of the in-service diagnosis of hemorrhoids in April 1993 as well as the Veteran's competent testimony regarding current hemorrhoid symptomatology, the Board finds that a VA examination is warranted to assess the nature and etiology of any current hemorrhoids.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of obstructive sleep apnea, a review of the Veteran's service treatment records does not reveal any complaints or diagnoses of sleep apnea.  A review of the Veteran's post-service records reveals that he was formally diagnosed as having obstructive sleep apnea in 2000, and has since been prescribed a continuous positive airway pressure (CPAP) machine to treat the condition.  However, at his April 2016 Board hearing, the Veteran testified that his sleep apnea symptoms (such as loud snoring) actually began between 1995 and 1998 during his period of active duty service, although it was not formally diagnosed until after his separation from service.  In support of his claim, the Veteran submitted several lay statements from friends who indicated that they witnessed the Veteran's loud snoring in 1996.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for sleep apnea.  In light of the competent lay statements by the Veteran and others concerning the Veteran's loud snoring in 1996 as well as the current diagnosis of obstructive sleep apnea, the Board finds that a VA examination is warranted to assess the nature and etiology of the current sleep apnea.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of costochondritis, a review of the Veteran's service treatment records reveals that he complained of pleuritic chest pain at the time he was being treated for pleural effusion in 1992.  In addition, an undated service treatment note indicated that the Veteran complained of experiencing occasional heartburn-type pain before and/or after meals for years.  The Veteran was diagnosed as having heartburn of unclear etiology at that time.  At his April 2016 Board hearing, the Veteran testified that he experienced chronic chest pain which he believed was caused by his constant coughing.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for chest pain.  In light of the documented instances of in-service chest pain and heartburn as well as the Veteran's competent description of current chest pain, the Board finds that a VA examination is warranted to assess the nature and etiology of any current chest condition.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With respect to the issue of TMJ dysfunction, a review of the service treatment records reveals that the Veteran complained of jaw and ear pain in September 1978, which was diagnosed as bilateral otitis media.  In an undated service treatment note, the Veteran again complained of left jaw pain for three weeks which worsened upon chewing.  The Veteran was diagnosed as having TMJ.  At his April 2016 Board hearing, the Veteran indicated that he still suffered from shooting pain usually on the left side of his jaw that radiated into his left ear.  The Board notes that the Veteran has not been provided with a VA examination with respect to his claim of entitlement to service connection for TMJ dysfunction.  In light of the in-service diagnoses of otitis media and TMJ as well as the Veteran's competent description of current jaw and ear pain, the Board finds that a VA examination is warranted to assess the nature and etiology of any current jaw condition.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current respiratory disability(ies), to include bronchitis, sinusitis, and pleural effusion.  The claims file must be reviewed in connection with the examination.  

The examiner is asked to identify all diagnosable respiratory disabilities.  For any diagnosed respiratory disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that it began in service, is caused by service, or is otherwise related to service, to include the Veteran's assertions regarding continuity of symptomatology.  In rendering the requested opinions, the examiner should specifically address the service treatment records diagnosing the Veteran with pleural effusion and sinusitis.  

A complete rationale for all opinions must be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability of the bilateral feet, to include plantar warts and/or calluses.  The claims file must be reviewed in connection with the examination.  

The examiner is asked to identify all diagnosable disabilities of the feet.  For any diagnosed foot disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that it began in service, is caused by service, or is otherwise related to service, to include the Veteran's assertions regarding continuity of symptomatology.  In rendering the requested opinions, the examiner should specifically address the service treatment records showing treatment for plantar warts/calluses.  

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any headache or migraine condition.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache or migraine condition began in service, was caused by service, or is otherwise related to service, to include the Veteran's assertions regarding continuity of symptomatology.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA audiological examination to determine the current nature and etiology of any bilateral hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss began in service, was caused by service, or is otherwise related to active duty service.  In rendering the requested opinions, the examiner should specifically address the service treatment records showing an otitis media diagnosis in 1978.  

The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right shoulder disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder condition began in service, was caused by service, or is otherwise related to service.  In rendering the requested opinions, the examiner should specifically address the service treatment records showing complaints of right arm pain as well as diagnoses of arthritis and muscle fatigue of undetermined cause in 1981.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any epididymal symptomatology that is separate and distinct from his right inguinal hernia residuals.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current epididymal condition began in service, was caused by service, or is otherwise related to service.  In rendering the requested opinions, the examiner should specifically address the service treatment records documenting groin pain.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

7.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current wrist disability, to include carpal tunnel syndrome.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current wrist disability began in service, was caused by service, or is otherwise related to active duty service.  

If, and only if, the examiner is of the opinion that a disability of either wrist is not "at least as likely as not" related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any wrist disability preexisted active duty service.  If it is found that any wrist disability preexisted active duty, then examiner should specify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing wrist disability, if found, was not aggravated during active duty, and the examiner should identify the evidence upon which this opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current hemorrhoid condition.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hemorrhoid condition began in service, was caused by service, or is otherwise related to service.  In rendering the requested opinions, the examiner should specifically address the service treatment records diagnosing hemorrhoids.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

9.  Schedule the Veteran for a VA examination to determine the probable etiology of his diagnosed obstructive sleep apnea.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the lay statements of the Veteran and his friends regarding the Veteran's excessive snoring in 1996, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed obstructive sleep apnea began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

10.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current chest condition.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current chest condition began in service, was caused by service, or is otherwise related to service.  In rendering the requested opinions, the examiner should specifically address the service treatment records documenting chest pain and heartburn.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

11.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any current jaw disability, to include TMJ.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, as well as private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current jaw condition began in service, was caused by service, or is otherwise related to service.  In rendering the requested opinions, the examiner should specifically address the service treatment records diagnosing otitis media and TMJ.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

12.  The Veteran is notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

13.  After all development has been completed, readjudicate the claims of entitlement to service connection on appeal.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


